Case 1:19-cv-11639-RWZ Document 44 Filed 05/13/21 Page 1 of 4
Case 1:19-cv-11639-RWZ Document 42 Filed 05/11/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SHARON ROCHARZ
Plaintiff

v. C.A. No. 1:19-CV-11639-RWZ

UNUM LIFE INSURANCE COMPANY OF

AMERICA, UNUM GROUP,

PARTNERS HEALTHCARE SYSTEM, INC.

and PARTNERS HEALTHCARE SYSTEM, INC.

GROUP LONG-TERM DISABILITY PLAN,
Defendants

Neem! Neem? “cme Seems! Seem Nee Nee” Nee” eee” See Nee” Nee Nene”

 

JOINT MOTION TO STAY PROCEEDINGS
Plaintiff Sharon Rocharz and Defendants Partners Healthcare System, Inc. and
Partners Healthcare System. Inc. Group Long-Term Disability Plan (collectively, “the

Parties”) hereby jointly move to stay the pending action.

In the interest of judicial economy and efficiency, including potentially having the
matter resolved without further proceedings before the Court and, if the matter is not
resolved providing the Court with a well-developed and complete record, the Parties
request that the Court stay this matter to allow time for Partners/Unum to fully adjudicate
plaintiff’s claim for benefits. See Bowlby v. Carter Mfg. Corp., 138 F.Supp.2d 182, 188
(D. Mass. 2001) (a district court's authority to "stay any case pending before it as an
exercise of its inherent power to control its own docket .... is well established within the
First Circuit"). See also Buffonge v. Prudential Ins.Co., 426 F.3d 20, 31 (1st Cir. 2005)
(there is "no question" that a district court "has the power to remand [a claim for benefits]

to the claims administrator"). In support of their motion, the parties state as follows:

Aklaese.
Ue! Zak)

S)\t/2)
Case 1:19-cv-11639-RWZ Document 44 Filed 05/13/21 Page 2 of 4
Case 1:19-cv-11639-RWZ Document 42 Filed 05/11/21 Page 2 of 4

1. On April 28, 2021 this Court ordered the matter remanded back to Partners for
further review of Plaintiff's entitlement to benefits (Doc #40);
2. Ifa stay is granted, then the parties propose and agree that:

a. Within 30 days of the Court’s order, Plaintiff will submit any additional
materials she would like Partners to consider in connection with her
claim for benefits:

b. Partners will ensure that there is a supplemental review by Unum that
includes consideration of Dr. Padula’s September 2018 office notes and
any additional materials submitted by Plaintiff. The review will follow
the requirements under this Court’s order, the procedures set forth in
Plan documents, and 29 C.F.R. § 2560.503-1; and

c. A joint status report will be filed with the Court on or before July 15,
2021 and every 60 days thereafter until the claim is fully adjudicated.
The status report will inform the Court of the status of the claim and
whether any further action by the Court is necessary.

3. All Parties join in this motion.
WHERFORE, the parties respectfully request that the Court:
1. Stay this matter to allow Partners/Unum to undertake a review of Plaintiff's claim;
and

2. Grant such other relief as may be just.

Respectfully submitted,

PLAINTIFF, DEFENDANTS,
Case 1:19-cv-11639-RWZ Document 44 Filed 05/13/21 Page 3 of 4
Case 1:19-cv-11639-RWZ Document 42 Filed 05/11/21 Page 3 of 4

SHARON ROCHARZ,
By her attorney,

!s/M. Katherine Sullivan

M. Katherine Sullivan, BBO No. 649239
Law Office of Katherine Sullivan, LLC
945 Concord Street

Framingham, MA 01701

(508)620-5387

Email: kate@sullivandisabilitylaw.com

Dated: May 11, 2021

PARTNERS HEALTHCARE SYSTEM,
INC. & PARTNERS HEALTHCARE
SYSTEM, INC. GROUP LONG TERM
DISABILITY PLAN,

By their attorney,

/s/ Laurie F. Rubin

Laurie F. Rubin, BBO# 564947
PRINCE LOBEL TYE LLP

One International Place, Room 3700
Boston, MA 02110

617-456-8000
lrubin@princelobel.com
Case 1:19-cv-11639-RWZ Document 44 Filed 05/13/21 Page 4 of 4
Case 1:19-cv-11639-RWZ Document 42 Filed 05/11/21 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on May 11, 2021 a copy of the foregoing Joint Motion For
Stay was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

/s/M. Katherine Sullivan

M. Katherine Sullivan
